Per Curiam.

The respondent had purchased a Cadillac automobile in October, 1968 from a stranger for a price substantially below its true market value. Respondent registered the car and renewed such registration for three years. He then sold the car, at which time it was discovered that the car had been stolen in 1968, a short while before the respondent had purchased it.
Respondent was indicted and charged with criminal possession of stolen property in the first degree. He ultimately pleaded guilty to a class A misdemeanor and was sentenced in March, 1973 to an unconditional discharge.
The instant proceeding was initiated in 1974 charging, in substance, that the respondent committed the acts as recited. The Referee sustained the charges preferred and the report of the Referee is confirmed.
*191We note, however, in mitigation of the sanction to be imposed, that respondent had a previously unblemished record; has been practicing law for 25 years; has served his country valiantly in World War II; and has a good reputation in his community as well as among his fellow members of the Bar. The respondent should be censured.
Stevens, P.J., Markewich, Capozzoli and Lane, JJ., concur.
Respondent censured.